 In theMatter ofTHE COLORADO FUEL & IRON CORPORATIONandUNITEDSTEELWORKERS OF AMERICA(C. I. 0.) FORMERLY-STEEL,WORKERSORGANIZING COMMITTEECase No. R-4144.-Decided Aug'ust 17, 191Investigation and Certification of Representatives:stipulation for certification -upon consent election.Mr. Louis J. Disser,for the Board.Mr. Fred Farrar,of Pueblo, Colo., for the Company.Mr. Hugh Mathews,of Pueblo, Colo., for the Union.,Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDCERTIFICATION, OF REPRESENTATIVESSTATEMENT OF THECASE-Upon petition duly filed by United' Steelworkers of America(C. I. 0.), formerly Steel Workers Organizing Committee, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of The ColoradoFuel & Iron Corporation, herein called the Company, -engaged atPueblo, Colorado, in the manufacture of iron and steel products, theNational Labor Relations Board provided for an appropriate hearingupon due notice.On July 17, 1942, before a hearing was held, theCompany, the Union, and the Regional Director for the Twenty-sec-and Region (Denver, Colorado) entered into a "STIPULATION FOR,CERTIFICATION UPON CONSENT ELECTION."IPursuant to the stipulation, an election. by secret ballot was con-,ducted on July 28 and July 31, 1942, under the direction and super-vision of the Regional Director, among all production', maintenance,and construction employees of the Company at its,Minnequa plant,including first helpers, stove men, riggers, maintenance inspectors,warehouse employees in the plant, millwrights, weighmen, assistantrollers, gang leaders, and straw bosses, but excluding, officers, execu-tives, superintendents, assistant superintendents, --general foremen,foremen, assistant foremen, foremen inspectors, subforemen who'43 N L R. B, No. 43.299 300DECISIONSOF NATIONALLABOR RELATIONS BOARDwork more than 50 per cent of their regular working time as fore-men or assistant foremen, boss loaders, melters, blowers, rollers (ex-cept the Blooming Mill rollers who are included), timekeepers, officeand clerical employees, mill office clerks, watchmen (including inthis class of exclusion the watchmen who-work part of the time astimekeepers), technical and professional engineers, draftsmen, chem-ists, all other professional employees, laboratory employees, metal-lurgists, employees of the metallurgical and inspection department,mercantile' store employees, . hospital and dispensary employees;Y. M. C. A. employees, employees of the Colorado & Wyoming Rail--way, ditch and reservoir employees, and plant transportation facilityemployees in the blast furnace, open hearth, and merchant milldepartments, to determine whether or not they desired to be repre-sented by. United Steelworkers of America (C. I. 0.), formerly SteelWorkers Organizing Committee, for the' purposes of collective bar-`gaining.On August 3, 1942, the Regional Director issued and duly.served upon the parties an Election Report on the ballot.No objec-tions to the conduct of the ballot or the Election Report have beenfiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list------------------------------------- 6, 219Total ballots cast -------- _ __________________________'------ 4,726Total ballots- challenged-----------------------------------6Total blank ballots-----------------------------------------3Total void ballots---------------------------- ____________8Total valid votes counted---------------------------------- 4,769Votes cast for United Steelworkers of America (C I 0)---- 2. 723Votes cast against United Steelworkers of America (C I 0986Upon the basis of the stipulation, the Election Report, and theentire record in the case, the Board makes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of-employees of The Colorado Fuel & Iron Corporation,Pueblo, Colorado, within the meaning of Section 9 (c) and Section2 (6) -and (7) of the National Labor Relations Act>2.All production, maintenance, and construction employees of theCompany at its Minnequa plant, including first helpers, stove men,riggers,maintenance -inspectors, warehouse employees in the plant,mill wrights, weighmen, assistant rollers, gang leaders, and strawbosses, but excluding officers, executives, superintendents, assistantsuperintendents, general foremen, foremen, assistant foremen, fore-men inspectors, subforemen who work more than 50 per cent of their THE COLORADO FUEL & IRON, CORPORATION301,regular working time as foremen or assistant foremen, boss loaders,melters, blowers, rollers (except the Blooming Mill rollers who are in-eluded), timekeepers, office and clerical employees,' mill office clerks,watchmen (including in this class of exclusion the watchmen whowork part of the time as timekeepers), technical and professionalengineers,draftsmen, chemists, all other professional employees,laboratory employees, metallurgists, employees of the metallurgical,and inspection department, mercantile store employees, hospital anddispensary employees, Y. M. C. A. employees, employees of the Col-orado & Wyoming Railway, ditch and reservoir employees, and planttransportation facility employees in the blast furnace, open hearth,and merchant mill departments, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.3.United Steelworkers, of America (C. I. 0.), formerly SteelWorkers Organizing Committee, has been designated and selected bya majority of the employees in the above unit as their representativefor the purposes of collective bargaining and is the exclusive repre-sentative of all employees in said unit, within the meaning of Section9 (a) of the Act.CERTIFICATION OF REPRESENTATIVES .By virtue of and pursuant to the power, vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act,IT IS HEREBY CERTIFIED that United Steel«orkers of America (C. I.0.), formerly Steel Workers Organizing Committee, has been desig-nated and selected by a majority of all production, maintenance, andconstruction employees of The Colorado Fuel & Iron Corporation,Pueblo, Colorado, at its Minnequa plant, including first helpers, stovemen, riggers, maintenance inspectors, warehouse employees in theplant,millwrights, weighmen, assistant rollers, gang leaders, andstraw bosses, but excluding officers, executives, superintendents, assist-ant superintendents, general foremen, foremen, assistant foremen,foremen inspectors, subforemen who work more than 50 per cent oftheir regular working time as foremen or assistant foremen, bossloaders,melters, blowers, rollers (except the Blooming Mill rollerswho are included), timekeepers, office and clerical employees, milloffice clerks, watchmen (including in this class of exclusion the watch-men who work-part of the time as timekeepers), technical and pro-fessional engineers, draftsmen, chemists, all other professional em-ployees, laboratory employees, metallurgists, employees of the metal-lurgical and inspection department, mercantile store employees, hos-i 3O2 'DECISIONSOF NATIONALLABOR RELATIONS BOARDpital and dispensary employees,Y. M. C. A.employees, employees ofthe, Colorado& Wyoming Railway, ditchand reservoiremployees,and plant transportation facility employees in the blast furnace, open"hearth, and merchant mill departments,as their representative forthe purposes of collectivebargaining,and that, pursuant to Section9 (a) of the Act,United Steelworkers of America f C. I. 0.), formerlySteelWorkers Organizing Committee,is the exclusive representativeof all such-employees for the purposes of collective bargaining inrespect to rates of pay, wages,hours of employment, and otherconditions of employment.